      ...,,
  ~
       A6 ~45~.(Rev. 02/08/2019) Judgment in a Criminal Petty.Case (Modified)                                                                 Page 1 of I   z..
                                           UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA

                            United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                             V.                                       (For Offenses Committed On or After November I, 1987)


                           Brandon Rivera-Escamilla                                   Case Number: 3:19-mj-22664

                                                                                      Michael L. Crowley
                                                                                      Defendant's Attorney

        REGISTRATION NO. 86280298

       THE DEFENDANT:
        ~ pleaded guilty to count(s) 1 of Complaint
              was found guilty to count(.-:s)---:--=,----------,.----,-----------
          •
              after a plea of not guilty.
              Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
       Title & Section                   Nature of Offense                                                             Count Number(s)
       8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                   1
          D The defendant has been found not guilty on count(s)
          D Count(s)                                            ---d-is~m~i-ss_e_d_o_n-th~e--mo-ti~o-no-f-th_e_U_n_i_te_d_S_t-at-e-s.-
...
                          -----------------
                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
  · imprisoned for a term of:
                                                         I


                                     .-°'TIME SERVED                            •    _ _ _ _ _ _ _ _ _ days

          IZl Assessment: $10 WAIVED IZl Fine: WAIVED
          ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
          the defendant's possession at the _time of arrest upon their deportation or removal.
          D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


              IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
         of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
         imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
         United States Attorney of any material change in the defendant's economic circumstances.

                                                                                    Friday, July 5, 2019
                                                                                    Date of Imposition of Sentence


                  c=A_~/
          Received_·_ "{
                      _~ __ ...,,
                      DUSM              7                       .                    ~2~
                                                                                    HONORABLEMkiiLs.BERG
                                                                                    UNITED STATES MAGISTRATE JUDGE


                                                                                                                                  3: 19-mj-22664
          Clerk's Office Copy
